           Case 3:20-cv-00718-MMD-CLB Document 32 Filed 03/22/21 Page 1 of 5



1
                                   UNITED STATES DISTRICT COURT
2

3                                       DISTRICT OF NEVADA

4    FRED COLEMAN,                                  Case No. 3:20-CV-0718-MMD-CLB
5                  Plaintiff(s),
6
     vs.                                            ORDER RE: CASE
                                                    MANAGEMENT REPORT
7
     BARRICK GOLDSTRIKE MINES, INC., et
8    al.,
9
                   Defendant(s).
10

11          Pursuant to Federal Rule of Civil Procedure 16, United States Magistrate Judge

12   Carla Baldwin concludes that a Rule 16 Case Management Report will assist the parties,

13   counsel, and the court in managing and overseeing discovery in this matter. Upon receipt

14   of joint report, the court will determine whether a case management conference should

15   be set to assist in managing discovery.

16
            Therefore, IT IS HEREBY ORDERED that:

17
            A.     Meet and Confer

18
            The parties shall meet and confer on items required to be included in the Joint

19
     Case Management Report.

20
            B.      Joint Case Management Report
            After the meet and confer, the parties shall file a Joint Case Management Report
21
     by no later than April 29, 2021. The Case Management Report shall not exceed fifteen
22
     (15) pages and shall not include any attached exhibits.
23
            However, if any party fails to participate in preparing the Joint Case Management
24
     Report, the non−offending party shall detail the party's effort to get the offending party
25
     to participate in drafting the report. The non-offending party shall still file the report.
26
     The offending party may be subject to sanctions, including monetary sanctions to
27

28
           Case 3:20-cv-00718-MMD-CLB Document 32 Filed 03/22/21 Page 2 of 5



1
     compensate the non−offending party's time and effort incurred in seeking compliance
2
     with this order.
3
            C.     Contents of Joint Case Management Report
4
            The Joint Case Management Report shall include the following information in
5
     separately numbered paragraphs as designated below:
6
                   1.     A short statement of the nature of the case (three pages or less),
7
     including a description of each claim and defense;
8
                   2.     The jurisdictional bases for the case, citing specific jurisdictional
9
     statutes. If jurisdiction is based on diversity, the citizenship of each party shall be
10
     identified and the amount in controversy must be stated;
11
                   3.     Whether any party expects to add additional parties to the case or
12
     otherwise amend the pleadings;
13
                   4.     Whether there are any pending motions, including a brief description
14
     of those motions;
15                 5.     Whether this case is related to any other case pending before this
16   court or any other court, including a bankruptcy court, and if so, provide a brief
17   description of the status of those case(s);
18                 6.     A complete and detailed statement related to discovery, which
19   addresses the following issues:
20                        a)     The date the Rule 26(f) initial disclosures were provided, or
21   will be provided, by each party;
22                        b)     A brief statement regarding, what discovery requests have
23   been served by any party, who the requests were served upon, and the due dates for
24   responses to those requests;
25                        c)     Whether the parties anticipate the need for a protective order
26   relating to the discovery of information relating to a trade secret or other confidential
27   research, development, or commercial information;
28
           Case 3:20-cv-00718-MMD-CLB Document 32 Filed 03/22/21 Page 3 of 5



1
                          d)    Any issues or proposals relating to the timing, sequencing,
2
     phasing or scheduling of discovery;
3
                          e)    Whether the parties anticipate the need to take discovery
4
     outside of the District of Nevada or the United States and, if so, a description of the
5
     proposed discovery; and,
6
                          f)    A summary of the number of depositions each party
7
     anticipates taking, information related to the anticipated location of those depositions,
8
     and whether any party anticipates video and/or sound recording of depositions.
9
                   7.     A brief statement regarding the types of ESI expected in the case,
10
     where the ESI is located, a statement of any agreements reached by the parties related
11
     to ESI on the issues listed above, and any outstanding disagreements between the
12
     parties related to ESI.
13
                   8.     In the event the Court has not already approved a discovery plan
14   and scheduling order, the parties shall include proposed firm dates for each of the
15   following pursuant to Local Rule 26-1:
16                         a)   A deadline for the completion of discovery;
17                         b)   A deadline for amending the pleadings and adding parties;
18                         c)   Dates for complete disclosure of expert testimony;
19                         d)   A deadline for the filing of dispositive; and,
20                         e)   A date by which the parties will file the joint pretrial order.
21          The parties shall state whether the dates proposed in this paragraph are within
22   the deadlines specified in LR 26-1(e). If so, then the parties’ report shall state, “THE
23   DEADLINES SUBMITTED HEREIN ARE IN COMPLIANCE WITH LR 26-1(b).” If longer
24   deadlines are sought, the parties’ report shall state “SPECIAL SCHEDULING REVIEW
25   REQUESTED.” If the parties request special scheduling review of the LR 26-1(b)
26   deadlines, the parties shall include a statement of the reasons why longer or different
27   time periods should apply to the case. If the parties disagree as to the LR 26-1(b)
28
              Case 3:20-cv-00718-MMD-CLB Document 32 Filed 03/22/21 Page 4 of 5



1
     deadlines, a statement of each party’s position on each point of dispute should be
2
     provided.
3
              9.    Whether a jury trial has been requested, whether the request for a jury trial
4
     is contested (if the request is contested, set forth reasons), and an estimated length for
5
     trial.
6
              10.   A statement as to the possibility of settlement and when the parties desire
7
     a court sponsored settlement conference, i.e., before further discovery, after discovery,
8
     after dispositive motions, etc.
9
              11.   Whether the parties intend to proceed before the magistrate judge.
10
     Presently, when a civil trial is set before the district judges, any criminal trial set that
11
     conflicts with the civil trial will take priority, even if the civil trial was set first. Continuances
12
     of civil trials under these circumstances may no longer be entertained, absent good
13
     cause, but the civil trial may instead trail from day to day or week to week until the
14   completion of either the criminal case or the older civil case. The parties are advised that
15   they are free to withhold consent or decline magistrate jurisdiction without adverse
16   substantive consequences.1 and,
17            12.   Whether either party requests bifurcation or phasing of trial or has any
18   other suggestion for shortening or expediting discovery, pre−trial motions or trial.
19            13.   Whether either party requests that a case management conference be set
20   in the case.
21            The parties are reminded that the filing of a dispositive motion does not stay a
22   case in federal court, nor does it excuse the parties with proceeding with their discovery
23

24

25
             A form to be used for consent to proceed before the Magistrate Judge may be
              1
26
     found on the Court’s website, www.nvd.uscourts.gov/Forms.aspx (AO 85, Notice of
27   Availability of a U.S. Magistrate Judge). Consent forms should NOT be electronically
     filed. Upon consent of the parties, the form shall be sent directly to clerk’s office for
28   processing.
          Case 3:20-cv-00718-MMD-CLB Document 32 Filed 03/22/21 Page 5 of 5



1
     obligations as required by the Local Rules and the Federal Rules of Civil Procedure.
2
     Failure to follow the Local Rules and comply with discovery obligations without first
3
     obtaining an order from the court either delaying discovery requirements, staying
4
     discovery or staying the entire case may result in sanctions.
5
           Should counsel or a party fail to comply with the directions as set forth
6
     above, an ex parte hearing may be held and contempt sanctions, including
7
     monetary sanctions, dismissal, default, or other appropriate judgment, may be
8
     imposed and/or ordered.
9
           IT IS SO ORDERED.
10
           Dated: March 22, 2021.
11

12

13                                                CARLA BALDWIN
14
                                                  UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20

21

22

23

24

25

26

27

28
